DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 5, line 2, “the pulse generator” lacks antecedent basis.  It is not clear if this is meant to be -the signal generator- or an additional generator.  The former will be assumed for purposes of examination.
	With respect to Claim 21, line 12, “the housing” lacks antecedent basis.  After reading the specification the examiner isn’t sure if the housing is the mounting head or some other element.  Claim 22 rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 21 and 22 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Miskell et al. (U.S. Publication No. 2011/0209543, hereinafter Miskell).
	With respect to Claim 1, Miskell discloses a time domain reflectometer (TDR) transducer [see fig 2 unless otherwise noted] for determining at least one property of a material, the TDR transducer comprising:
   a first electrode portion including a first conductive body [110];
   a second electrode portion comprising a first shielded electrode section [121] and a second unshielded electrode section [116];
   an inner measuring volume located between the first conductive body and the second unshielded electrode section for receiving material to be measured [see para 24]; and the first shielded electrode section being isolated from the first conductive body to thereby form a first shielded transmission line segment with a first nominal impedance value unaffected by the presence or absence of material to be measured in the inner measuring volume [123 isolates 121 from fluid, see para 27], such that a signal propagates virtually unimpeded along the first shielded transmission line segment in a first direction and a return echo portion of the signal propagates virtually unimpeded therealong in a second direction 
	The examiner finds the properties of the signal to be intended use.  Compare claim 1 to claim 4, where the signal generator and signal transmitter are introduced.  This differs in scope from claiming two electrodes and then describing how a signal would move through them, as per claim 1.  To better expedite prosecution, a prior art has been found that reads on the claimed intended use.
	See MPEP 2114-II below.
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

	With respect to Claim 2, Miskell discloses a TDR transducer according to claim 1, and further comprising: the second unshielded electrode section [116] being electrically connected to the first shielded electrode section [121] and spaced from the first conductive body [110] by the inner measuring volume; and the first conductive body together with the second unshielded electrode section and the inner measuring volume forming a second unshielded transmission line segment with a second nominal impedance value when the inner measuring volume is void of material to be measured; wherein a third impedance value different from the second nominal impedance value occurs when the material to be measured is present in the inner measuring volume, such that a portion of the signal in electrical communication with at least an interface of the material to be measured in the inner measuring volume is reflected as a return echo through the second unshielded transmission line segment and the first 
	With respect to Claim 3, Miskell discloses a TDR transducer according to claim 2, wherein the first nominal impedance value of the first shielded transmission line segment is approximately equal to the second nominal impedance value of the second unshielded transmission line segment to thereby minimize or eliminate undesired return echoes when the signal transitions from the first shielded transmission line segment to the second unshielded transmission line segment.  Para 27 shows how 123 is chosen with a specific impedance matching in order to prevent undesired return echoes.
	With respect to Claim 4, Miskell discloses a TDR transducer according to claim 2, and further comprising an electronic assembly [130] including: a signal generator [para 39; dsp 172; fig 4] for generating a signal; a signal transmitter [190; para 35] electrically connected to the signal generator and to the first shielded transmission line segment for transmitting the generated signal along the first shielded transmission line segment and along the second unshielded transmission line segment; and a receiver electrically connected to the first shielded transmission line for receiving a return echo generated when the signal reaches an anomaly associated with the inner measuring volume to thereby measure at least a time period between transmission of the signal and receipt of the return echo to determine the at least one material property; and the second unshielded transmission line segment has a first end connected to the first shielded transmission line segment and a second end spaced therefrom.  Para 28 describes signal path and reflection to determine fluid level.
	With respect to Claim 21, Miskell discloses a TDR transducer according to claim 2 for determining a level of liquid in an inner space of a tank bounded by an upper wall, a lower wall spaced therefrom, and at least one side wall extending therebetween, and comprising: a mounting head [see threaded portion to the left of 130] adapted for connecting to at least one of the upper and lower walls of the tank [see para 24]; a measuring probe [110/150/110] having a proximal end connected to the 
	With respect to Claim 22, Miskell discloses a TDR transducer according to claim 21, wherein the mounting head is adapted for connection to the lower wall of the tank such that the first shielded transmission line segment extends upwardly toward the upper wall of the tank and the second unshielded transmission line segment extends downwardly toward the lower wall of the tank, such that a signal propagates upwardly virtually unimpeded along the first shielded transmission line segment while maintaining the first nominal impedance when a liquid with a high dielectric value is located in the tank, and thus in the inner measuring volume; and further wherein the electromagnetic energy boomerangs downwardly along the second unshielded transmission line segment until reaching the liquid with high dielectric value to thereby generate the return echo.  Paragraph 27 shows an embodiment with a bottom mounted probe.
Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

	Miskell does not disclose that the second unshielded transmission line segment is adapted to receive and propagate the signal therealong in a second propagation direction upon clearing the first shielded transmission line segment, such that the signal radiates between the first conductive body and the second unshielded electrode section across the inner measuring volume while traveling in the second propagation direction to thereby expose the signal to at least one anomaly associated with a material to be measured positioned in the inner measuring volume to thereby generate one or more return echoes that propagate in reverse along the second unshielded transmission line segment in the first propagation direction and the first shielded transmission line segment in the second propagation direction, thereby electrically isolating the one or more return echoes from the first conductive body, for reception by the receiver of the electronic assembly to thereby determine at least one property of the material to be measured.
	No prior art anticipates or renders obvious this limitation, in combination with remaining claimed limitations.  
	With respect to Claim 16, Miskell disclsoes a TDR transducer according to claim 2, wherein the second electrode portion comprises: a printed circuit board (PCB) [150/170/190] adapted for electrical connection to electronic means for generating and transmitting a signal and receiving a return echo, and including: a plurality of substrate layers of insulating material connected together; a conductive signal trace formed on one of the plurality of substrate layers; at least one signal plane formed on one of the 
	Miskell does not disclose that the at least one signal trace, the at least one signal plane, and the at least one ground plane are arranged to define the first shielded electrode section and the second unshielded electrode section.  
	No prior art anticipates or renders obvious this limitation, in combination with remaining claimed limitations.  
	Remaining claims marked as containing allowable subject matter due to dependency upon claims 5 or 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855